Case 8:21-cv-00979-SCB-SPF Document 12 Filed 08/20/21 Page 1 of 5 PageID 148




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 EMILY RILEY,

       Plaintiff,

 v.                                                   Case No. 8:21-cv-979-SCB-SPF

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

       Defendant.


                                   MOTION TO TRANSFER

       Plaintiff Emily Riley (“Plaintiff”) pursuant to Local Rule 1.07(a)(2)(B) of the Middle

District of Florida, moves for an intra-district transfer of this action to the pending multidistrict

litigation docket, In re: Tasigna (Nilotinib) Products Liability Litigation, case number 6:21-md-

3006-RMD-DAB (M.D. Fla.) (“MDL”), and states as follows:

       1.      On August 10, 2021, the Judicial Panel on Multidistrict Litigation (“JPML”)

entered a transfer order, transferring all related actions to the MDL in this District. See Exhibit A.

       2.      As set forth in the transfer order, the JPML found that “that centralization of these

actions in the Middle District of Florida will serve the convenience of the parties and witnesses

and promote the just and efficient conduct of the litigation. All actions can be expected to share

factual questions arising from allegations that Novartis failed to appropriately warn of the risks

that use of Tasigna may cause severe atherosclerotic injuries.”

       3.      The JPML further found, “All plaintiffs bring claims for strict products liability –

failure to warn and negligence. Issues of general causation and Tasigna’s labeling and regulatory

history appear common to all actions. Centralization offers substantial opportunity to streamline
Case 8:21-cv-00979-SCB-SPF Document 12 Filed 08/20/21 Page 2 of 5 PageID 149




pretrial proceedings; reduce duplicative discovery and conflicting pretrial obligations; prevent

inconsistent rulings on common Daubert challenges and summary judgment motions; and conserve

the resources of the parties, their counsel and the judiciary.”

       4.       Rule 1.1.(h)(2) of the JPML Rules of Procedure defines a “tag-along action” as a

civil action pending in a district court which involves common questions of fact with . . . actions

previously transferred to an existing MDL, and which the Panel would consider transferring under

Section 1407.

       5.       Accordingly, Plaintiff submits that this action is a “tag-along action.”

       6.       Rule 7.2.(a) of the JPML Rules of Procedure states in pertinent part, “Potential tag-

along actions filed in the transferee district do not require Panel action.”

       7.       Further, rule 7.2(a) provides that a party should request assignment of such actions

to the transferee Judge pursuant to the applicable local rules. See JPML Rule 7.2(a).

       8.       Local Rule 1.07(a)(2)(B) provides that where actions before different judges

present the probability of inefficiency of inconsistency, transferal is appropriate:

                If actions before different judges present the probability of
                inefficiency or inconsistency, a party may move to transfer a later-
                filed action to the judge assigned to the first-filed action. The
                moving party must file the motion in the later-filed action and a
                notice and a copy of the motion in the first-filed action. The
                proposed transferor judge must resolve the motion to transfer but
                can transfer the action only with the consent of the transferee judge.
                The transferee judge can order the clerk to assign to the later filed
                action the magistrate judge in the first-filed action.

       9.       There are several reasons why this action presents a certainty of inefficiencies and

inconsistencies if it is administered separately from the MDL.

       10.      First, this action is materially identically to all the actions consolidated for pretrial

proceedings in the MDL. Here, Plaintiff has pled identical claims for strict products liability –
Case 8:21-cv-00979-SCB-SPF Document 12 Filed 08/20/21 Page 3 of 5 PageID 150




failure to warn and negligence as those pled in all other actions transferred to the MDL. Compare

Dkt. 1 and Exhibit A.

        11.     Second, Plaintiff will seek identical pretrial discovery from Defendant in this action

as that sought by the plaintiffs in the MDL, and this discovery will require judicial intervention.

As set forth in Plaintiff’s motion to stay, see Dkt. 8, the collective plaintiffs seek millions of pages

of documents and are at an impasse with Defendant. As the JPML found, centralization offers

substantial opportunity to streamline pretrial proceeding, obtain consistent discovery rulings, and

reduce duplicative discovery efforts.

        12.     Third, the JPML also found that additional benefits would arise from centralization

of related actions, including convenience of the parties and witnesses, consideration of shared

factual questions, reduce conflicting pretrial obligations, prevent inconsistent rulings on common

Daubert challenges and summary judgment motions; and conserve the resources of the parties,

their counsel and the judiciary. These rationales support transfer of this action.

        13.     Finally, in prior consideration of several of the foregoing arguments, this Court

previously granted Plaintiff’s motion to stay, pending a ruling on the JPML’s issuance of ruling,

presumably based on a recognition that this case would be transferred in the event an MDL was

created. See Dkt. 11.

        14.     For these reasons, Plaintiff respectfully requests that this Court, with the consent of

the Court president over the MDL, transfer this action to the pending MDL.

        15.     Local Rule 1.07(a)(2)(B) provides that a moving party “must file the motion in the

later-filed action and a notice and a copy of the motion in the first-filed action.” However, the

local rules do not appear to contemplate a request to transfer to an MDL. Accordingly, Plaintiff is

filing this motion in this action and will notice the filing of this motion in the MDL.
Case 8:21-cv-00979-SCB-SPF Document 12 Filed 08/20/21 Page 4 of 5 PageID 151




           Dated: August 20, 2021       Respectfully submitted,

                                        ELIAS LLC
                                        231 S. Bemiston Avenue
                                        Suite 800
                                        St. Louis, MO 63105
                                        Ph: (314) 391-6820

                                        By: /s/ Todd R. Friedman
                                        Richard M. Elias
                                        relias@eliasllc.com
                                        Fla. Bar No. 38471
                                        Todd Friedman
                                        tfriedman@eliasllc.com
                                        Fla. Bar No. 97919

                                        Counsel for Plaintiff
Case 8:21-cv-00979-SCB-SPF Document 12 Filed 08/20/21 Page 5 of 5 PageID 152




                                CERTIFICATE OF SERVICE

       I certify that on August 20, 2021 a copy of the foregoing was served on all counsel of
record via the Court’s CM/ECF system.
                                             /s/ Todd R. Friedman




Pennington, PA
Ste 200
215 S Monroe St
Tallahassee, FL 32301
850/222-3533
Fax: 850/222-2126
Michael J. Thomas, Esq.
Email: mike@penningtonlaw.com

Counsel for Defendant
